Title: From Hannah Phillips Cushing to Abigail Smith Adams, 18 December 1801
From: Cushing, Hannah Phillips
To: Adams, Abigail Smith



My Dear Madam
Washington December the 18th. 1801.

We came to the City on the 4th The weather & roads were as favorable as could be expected for the season. At New-York we had the pleasure to hear from Mrs Smith, that your health was much better than when we were at Quincey. Judge Cranch was so good as to engage us lodgings; they are as agreeable as any here, although not so pleasant to us as the last winter. I have been twice to see Mrs Cranch She looks exceeding well & also the children, except the infant. Her heart is set much upon going to New England the coming summer, I hope she will not be disappointed.
Mr. Tracy is a lodger here. He had been confined to the house three months prior to leaving home. We think he has been on the mending hand since he arrived, & I have great hopes of his recovery, although his cough is yet troublesome. He has found the greatest relief from letting blood about once a week, 12 oz at a time, but the necessity becomes less frequent. We have 13 members here; all good Fedts., Mr. Griswold is one, who by the way pleaded a cause in Court with so much weight & argument that Mr Cranch was highly pleased with him. It might be the more so as it was in support of an opinion which my Friend had given at Heartford. In the next house adjoining us where the Vice President lodged last winter are gentlemen of another sect. The Att. Genl. &c Dr Eustis whom I always have had hopes of; whether they were founded in reason or not is with them; but I have heard it whispered that he is not satisfied with his company nor with the majority. I fear that we shall leave the City without my haveing seen the President. The day that Mr Cushing dined with him when the carriage came to the door for us it was raining so violently that my timidity overpowerd my inclination & I let him go without me. When my respects were offered to the President He pleasantly said that he had rather that I had presented them myself. I went with Mrs Maddison to hear the Speech read as She called it I have heard but little said upon the Message. However between you & me The C J observed, that it reduced the strength of the Government to the old Confederation. About 20 Members waited on the President on Tuey, supposing that of all the days in the week would be the least acceptable. Mr Dana purposed keeping it up. His dinner partys are small 8 or 10 Persons at a time. On the 11th. we dined at the Secrey of State’s where we had the pleasure of meeting Mr & Mrs Murray, who arrived a few days before, after a tedious passage of 11 weeks. The Ship put back to England twice, and & almost constant gales. Mr. & Madam Pichon was of the party. She has a sweet interesting countenance but 21 years old. The Court have this day passed a rule upon the Secry. of State to shew cause next term, to shew caus why certain commissions for Justices of Peace for Columbia duly authenticated under the late Administration, but which remained in the Office, should not be deliverd to the Persons appointed. Before this Mr. Gi. had given them the appellation of the six Directory I do not know what he will call them now. Congress have done but little except to cut out work; it is said enough of that has been done to keep them imployed till April. The Speaker has conducted to the approbation of the Fedts. hitherto. The Senate have enough to employ them six months The appointments will take up much time, Mr Greens Comn. will be largely dwelt upon, & also The Sy of The T—But what will all that avail if the Judy system is destroyed. Mr Griswold is confident it will be attempted, but some of the Ans reject the idea. Dr. E went “to the other side of the house & asked Mr. Dana why they did not take a part in debate, & not sit laughing at hearing us dispute but you will not be silent any longer than it is for your intres”
Monday the 21st.
Court has finished to day. On the morrow we intend to set our faces to the North. Judge & Mrs Cranch called on us this morning their little girl is better. Mr. Dexs. grand cause comes on the 28th. He has just been in to see us & confidently said “that he is more & more convinced that nothing effectual will be done this session; there are three parties in the Majorityy and they must crumble to pieces; the Fedts. have little to do but to keep silent.” My own conscience would condemn me in writing thus freely to any other Friend. I was lately told that the Fedts. had agreed not to write any thing of a political nature to their friends. If they for the two years prior to the last had conducted with so much judgment & prudence the Newhaven Remonstrance &c would have been unnecessary. Since the best part of the community have got into limboe they must unite heart & hand in getting out again.
Vanhorns the 23rd.
The weather & roads were fine yesterday & to day we are stoped here by a N’E storm. We left Mrs Otis & family well, also Mrs Dalton & family They moved last week upon Capl. hill.
Philadelphia Jany the 4th.
We arrived here on the 31st. The roads were much injured by the rain at the same time they were uncommonly good for the season. Mr. Rutledge arrived at Wasn from Rhode Island the day before our leaving it. He said he never knew the travelling finer at any time Mart. Street appear’d to great advantage when we entered it about sun set. The houses have progressed much further from the Presidents house than I had apprehended & all of them elegant; but the beauty of the street must always appear greater to a person, coming from the southward, than from the Northward. I was highly diverted an evening or two prior to our leaving Wasn. Mr. Upham was reading the Message paragraph by paragraph, & Mr. Tracy criticising upon them. He said that he had not read it, nor heard it read, since in the Senate, & it then put him in a fever, which lasted 48 hours, & now he should have to be bled. We dined yesterday at Mr Boudinots Each individual enquired affecy. after you & yours & wished me to remember them to you. In a day or two we intend to proceed to Midn but are undetermined whether to remain there till the first of June May or return to Scituate. Mr Cushing unites with me in affectionate regards to our friends in Quincy. A letter informing of their welfare will be gratefully received by your Friend 
H. Cushing